Exhibit 10.3

EXECUTION COPY

THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND SUCH STATE SECURITIES LAWS, OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.

THE INDEBTEDNESS REPRESENTED BY THIS INSTRUMENT IS SUBORDINATED TO THE PAYMENT
OF SENIOR INDEBTEDNESS IN ACCORDANCE WITH AND TO THE EXTENT PROVIDED HEREIN.

AMENDED AND RESTATED

SENIOR SUBORDINATED NOTE

 

$10,000,000   Houston, Texas

FOR VALUE RECEIVED, INTEGRATED ELECTRICAL SERVICES, INC., a Delaware corporation
(the “Company”), and each other borrowers signatory hereto (together with the
Company, hereinafter individually referred to as the “Borrower” and collectively
referred to as the “Borrowers”), hereby promises to pay to the order of Tontine
Capital Overseas Master Fund II, L.P., a Cayman Islands limited partnership, and
its successors and assigns (hereinafter referred to as “Holder”), in the manner
hereinafter provided, the principal sum of TEN MILLION DOLLARS ($10,000,000), as
it may be increased herein, in immediately available funds and in lawful money
of the United States of America, together with interest thereon, all in
accordance with the provisions hereinafter specified. This Note (the “Note”) is
issued pursuant to the Note Purchase Agreement dated December 12, 2007, among
the Borrowers and the original purchasers of the Note, as amended by that
certain Amendment No. 1 to Note Purchase Agreement dated August 9, 2012 (the
“Purchase Agreement”), and is subject to the provisions set forth therein.

1. Accrual of Interest. Interest shall accrue on the outstanding principal
amount hereof (including any PIK Interest, as hereafter defined) at a rate equal
to eleven percent (11%) per annum. Interest shall be calculated hereunder on the
basis of the actual number of days elapsed.

2. Payment of Interest. From and after June 30, 2012, the Borrowers shall pay
interest on this Note quarterly in arrears on each
March 31, June 30, September 30 and December 31 of each calendar year and on the
Maturity Date (as hereafter defined), or if any such day is not a business day,
on the next succeeding business day (each an “Interest Payment Date”), to
Holder. Interest payable on this Note shall be paid on each Interest Payment
Date, at the election of the Borrowers, (i) in cash or (ii) in kind, in which
event the amount of the principal outstanding under this Note shall be increased
by the amount of such interest payment (“PIK Interest”) on such Interest Payment
Date and interest shall thereafter accrue on the increased principal amount.
During the continuance of an Event of Default, notwithstanding anything else to
the contrary contained in this Note, interest payable on the outstanding
principal hereunder, including any PIK Interest, shall bear interest at the then
applicable interest rate set forth in Section 1 plus two percent (2%) per annum
and such interest shall be payable upon demand.

3. Scheduled Principal Payments. On May 15, 2013 (the “Maturity Date”) the
Borrowers shall pay to Holder the sum of the outstanding principal balance of
this Note, including the amount of any PIK Interest, together with accrued and
unpaid interest thereon, and all other obligations and indebtedness owing
hereunder, if not sooner paid.



--------------------------------------------------------------------------------

4. Prepayment. This Note may be prepaid in whole or in part at any time without
premium or penalty. Any prepayment of principal shall be accompanied by payment
of any interest, if any, accrued and unpaid through the date of such prepayment.

5. Manner and Application of Payments. All amounts payable in cash hereunder
shall be payable to Holder by wire transfer of immediately available funds.
Payments hereunder shall be applied first to interest and then to principal
outstanding hereunder, except that if Holder has incurred any cost or expense in
connection with the enforcement or collection of the obligations of the
Borrowers hereunder, Holder shall have the option of applying any monies
received from the Borrowers to payment of such costs or expenses plus interest
thereon before applying any of such monies to any interest or principal then
due.

6. No Security. This Note is an unsecured obligation of the Borrowers and no
collateral accompanies the obligations hereunder.

7. Subordination.

(a) Except to the extent and in the manner hereinafter set forth, the payment of
the indebtedness of the Borrowers evidenced by this Note, including the
principal and interest, and all other indebtedness, obligations and liabilities
owing by Borrowers or their affiliates to the Holder under or in connection with
the Purchase Agreement, is hereby expressly made subordinate and junior in right
of payment to the prior payment in full, in cash, of all Senior Obligations,
whether such obligations are outstanding at this date or are hereafter incurred,
but excluding such Senior Obligations as (x) survive the repayment in full of
all loans, advances, extensions of credit, fees, expenses and other outstanding
indebtedness included in the Senior Obligations and the termination of each
commitment to lend and of each commitment to issue or otherwise provide credit
support for any letters of credit pursuant to the Loan Documents (as defined in
the hereinafter described Loan Agreement), and (y) the payment or performance of
which is not due at the time of such payment in full and, if required by Senior
Lender in accordance with the terms of the Loan Documents, which have been fully
cash collateralized to the satisfaction of Senior Lender (“Surviving Senior
Obligations”). “Senior Obligations” means (i) any and all loans, advances,
extensions of credit and other indebtedness, obligations and liabilities
(including, in the event of a proceeding under the Bankruptcy Code, any and all
post-petition interest and costs from and after the date of filing of a petition
by or against any Borrower or its bankruptcy estate, regardless of whether or
not such interest is an allowed claim in such proceeding under the Bankruptcy
Code) of the Borrowers to Wells Fargo Bank, National Association, as the Lender
(together with its successors and assigns as parties to such agreement, “Senior
Lender”) party to that certain Credit and Security Agreement, dated as of
August 9, 2012 (the “Loan Agreement”), among Borrowers, the other Loan Parties
named therein, and Senior Lender, now existing or hereafter arising, direct or
indirect, absolute or contingent, arising out of or in connection with any of
the Loan Documents, any and all interest payable pursuant to the Loan Documents
and/or any promissory notes that may be issued by the Borrowers or the other
obligors thereunder to Senior Lender pursuant to the Loan Documents at the
interest rates provided therein, all premium and termination fees, if any,
payable in accordance with the terms of the Loan Documents and all other fees,
expenses and other amounts due from time to time under the Loan Documents or
constituting Obligations (as defined in the Loan Agreement) and (ii) any and all
renewals, extensions, modifications, replacements, restatements and refundings
of, or any indebtedness or obligation issued in exchange for, any such
indebtedness or obligation described in clause (i) above. The Senior Obligations
shall be considered outstanding whenever any loan commitment or any commitment
to issue letters of credit under the Loan Documents exists or a letter of credit
issued pursuant to the Loan Documents has not expired, been terminated, been
fully cash-collateralized or backstopped in an amount and in a manner
satisfactory to Senior Lender.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, but subject to Section 8 below, Borrowers
shall be permitted to make Permitted Payments (as defined below).

(c) In the event of any proceeding under the Bankruptcy Code (as hereinafter
defined) involving any Borrower (or any other insolvency, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers or any other proceeding for the liquidation,
dissolution or other winding up of any Borrower):

(1) until the Senior Obligations (other than Surviving Senior Obligations) shall
have been paid in full in cash, all commitments of Senior Lender to make loans
or extensions of credit have terminated, and all letters of credit issued by
Senior Lender have expired, terminated or been fully collateralized in cash in
an amount and in a manner satisfactory to Senior Lender, Holder shall not be
entitled to receive any Distribution (as hereinafter defined) on account of this
Note, and Senior Lender shall be entitled to receive for application in payment
thereof any Distribution, which may be payable or deliverable in any such
proceeding in respect of this Note until all Senior Obligations (other than
Surviving Senior Obligations) shall have been paid in full in cash, all
commitments of Senior Lender under the Loan Documents to make loans or
extensions of credit have terminated, and all letters of credit issued by Senior
Lender pursuant to the Loan Documents have expired, terminated or been fully
collateralized in cash in an amount and in a manner satisfactory to Senior
Lender. The Holder authorizes, empowers and directs any debtor, debtor in
possession, receiver, trustee, liquidator, custodian, conservator or other
person having authority, to pay or otherwise deliver all such Distributions to
Senior Lender (and the Holder agrees to execute and deliver to Senior Lender or
its representatives all such further instruments confirming such authorization
as Senior Lender shall reasonably request). The provisions of this Section 7
shall inure to the benefit of and be enforceable directly by Senior Lender;

(2) any Distribution on this Note to which the Holder would be entitled except
for the provisions of this Section 7 shall be paid or delivered directly to
Senior Lender for application of payment according to the Loan Agreement until
all Senior Obligations (other than Surviving Senior Obligations) shall have been
paid in full in cash, all commitments of Senior Lender under the Loan Documents
to make loans or extensions of credit shall have been terminated, and all
letters of credit issued by Senior Lender pursuant to the Loan Documents have
expired, terminated or fully collateralized in cash in an amount and in a manner
satisfactory to Senior Lender;

(3) if the Holder has not filed a proof of claim in respect of this Note by the
tenth day prior to the bar date therefor, Senior Lender may, after giving
written notice to the Holder, file such proof of claim on behalf of the Holder,
and the Holder hereby appoints Senior Lender as its agent and attorney-in-fact
for such limited purpose; provided, that the foregoing shall not confer to the
Senior Lender the right to vote such proof of claim on behalf of the Holder;

(4) if any payment by or for the account of the Borrowers, or by any other
person liable for payment of any portion or all of the Senior Obligations, or
distribution of cash, securities or other property of the Borrowers or of such
other persons, by set-off, offset or otherwise, on account of the Senior
Obligations made with respect to the Senior Obligations is recovered from the
Senior Lender in a proceeding under the Bankruptcy Code or otherwise, any

 

3



--------------------------------------------------------------------------------

Distribution received by the Holder with respect to this Note at any time after
the date of such payment or distribution that is so recovered shall be deemed to
have been received by the Holder in trust as property of Senior Lender, and the
Holder shall promptly deliver such Distribution to Senior Lender for application
to the Senior Obligations until all Senior Obligations (other than Surviving
Senior Obligations) shall have been paid in full in cash, all commitments of
Senior Lender under the Loan Documents to make loans or extensions of credit
shall have been terminated, and all letters of credit issued by Senior Lender
pursuant to the Loan Documents have expired, terminated or fully collateralized
in cash in an amount and in a manner satisfactory to Senior Lender;

(5) the Senior Obligations shall continue to be treated as Senior Obligations,
and the provisions of this Note shall continue to cover the relative rights and
priorities of the holders of the Senior Obligations and the Holder, even if all
or part of the Senior Obligations or the security interests securing the Senior
Obligations are subordinated, set aside, avoided or disallowed in connection
with any proceeding under the Bankruptcy Code or otherwise, and this Note shall
be reinstated if at any time any payment of any of the Senior Obligations is
rescinded or must otherwise be returned by the holders of the Senior
Obligations, in each case pursuant to any requirement of any applicable law.
This provision shall survive the satisfaction or cancellation of this Note; and

(6) the Holder agrees to vote against (to the extent such vote is required to
satisfy Section 1129(a)(10) of the Bankruptcy Code) any chapter 11 plan that
seeks confirmation under Section 1129(b)(2)(A) of the Bankruptcy Code with
respect to Senior Obligations.

(d) The Holder agrees not to initiate or prosecute or direct any other person to
initiate or prosecute any claim, action or other proceeding, whether under the
Bankruptcy Code or otherwise, challenging the enforceability, validity,
perfection or priority of the Senior Obligations or any liens and security
interests securing the Senior Obligations.

(e) If any Distribution shall be made by the Borrowers, or received, collected
or accepted by the Holder, in contravention of this Section 7, then such
Distribution shall be held in trust for the benefit of, and promptly shall be
paid over to, Senior Lender for application against the Senior Obligations
remaining unpaid until such Senior Obligations (other than Surviving Senior
Obligations) are paid in full in cash, all commitments of Senior Lender under
the Loan Documents to make loans or extensions of credit have terminated, and
all letters of credit issued by Senior Lender pursuant to the Loan Documents
have expired, terminated or been fully collateralized in cash in an amount and
in a manner satisfactory to Senior Lender. Any such payments and any other
payments and Distributions received by the Holder and delivered to Senior Lender
pursuant to this Section 7 shall be deemed not to be a payment on this Note for
any reason whatsoever and the indebtedness under this Note shall remain as if
such erroneous payment had never been paid by the Borrowers or received by the
Holder. In the event of the failure of the Holder to endorse or assign any such
Distribution, Senior Lender is hereby irrevocably authorized to endorse or
assign the same.

(f) The provisions of this Section 7 are solely for the purpose of defining the
relative rights of the Senior Lender, on the one hand, and the Holder on the
other, and nothing herein is intended to or shall impair, as between the
Borrowers and the Holder, the obligations of the Borrowers which are absolute
and unconditional, to pay to the Holder the principal and interest on this Note
as and when they become due and payable in accordance with their terms, or is
intended to or will affect the relative rights of the Holder and creditors of
the Borrowers other than the Senior Lender, nor, except as provided in this
Section 7, will anything herein or therein prevent the Holder from exercising
all remedies otherwise permitted by applicable law upon default under this Note
subject to the rights, if any, under this Section 7 of Senior Lender in respect
of cash, property or securities of the Borrowers received upon the exercise of
any such remedy and subject to this Section 7.

 

4



--------------------------------------------------------------------------------

(g) Senior Lender has made or will make loans and extend credit to the Loan
Parties in reliance on this Section 7, Section 8 and the other terms of this
Note and is entitled to the benefits of the provisions thereof. Accordingly,
Senior Lender shall be entitled to enforce any such provisions of this Section 7
and Section 8 against the Holder or the Borrowers. No right of the Senior Lender
to enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Borrowers
or by any act or failure to act on the part of the Holder, or by any
noncompliance by Borrowers or their affiliates with the terms, provisions and
conditions of the documents relating to Senior Obligations regardless of any
knowledge thereof which the Senior Lender and the holders of the Senior
Obligations or any of them, may have or be otherwise charged with.

(h) The Holder hereby waives any rights it may have under applicable law to
assert the doctrine of marshaling or to otherwise require Senior Lender to
marshal any property of the Borrowers. The Holder hereby waives, to the extent
not prohibited by applicable law, any rights which it may have to enjoin or
otherwise obtain a judicial or administrative order preventing Senior Lender
from taking, or refraining from taking, any action with respect to all or any
part of the collateral securing the Senior Obligations. Without limitation of
the foregoing, the Holder hereby agrees (x) that it has no right to direct or
object to the manner in which Senior Lender applies the proceeds of such
collateral resulting from the exercise by Senior Lender of rights and remedies
in respect to the Senior Obligations and (y) that Senior Lender has not assumed
any obligation to act as the agent for the Holder with respect to such
collateral. Except as otherwise permitted by this Section 7, Holder further
agrees that until the Senior Obligations (other than Surviving Senior
Obligations) shall have been paid in full in cash, all commitments of Senior
Lender to make loans or extensions of credit have terminated and all letters of
credit issued by Senior Lender have expired, terminated or been fully
collateralized in cash in an amount and manner satisfactory to Senior Lender,
Holder will not (i) take or receive, sue for, ask or demand from the Borrowers
or any of their affiliates, by setoff or in any other manner, payment of all or
any of the indebtedness under this Note or exercise or attempt to enforce
(judicially or otherwise) any rights or remedies in respect thereof, except in
proceeding under the Bankruptcy Code as permitted pursuant to this Section 7,
(ii) accelerate any indebtedness under this Note, except after acceleration of
the Senior Obligations; provided that, in the event the acceleration of the
Senior Obligations is rescinded, Holder will likewise rescind the acceleration
of indebtedness under this Note, or (iii) take any action under the provisions
of any state or federal law, including, without limitation, the Uniform
Commercial Code, or under any contract or agreement, to enforce, foreclose upon,
take possession of or sell any property or assets of any Borrower or any of
affiliate of any Borrower.

(i) No right of Senior Lender to enforce any provision of this Section 7 or
Section 8 shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Borrowers or any of their affiliates, or by
any act or failure to act by any holder of the Senior Obligations, or by any
noncompliance by any person with the terms of this Section 7 or Section 8, or
any of the loan documents evidencing the Senior Obligations, regardless of any
knowledge thereof which any holder of the Senior Obligations may have or be
otherwise charged with.

(j) All rights of each holder of the Senior Obligations hereunder shall remain
in full force and effect irrespective of any lack of validity or enforceability
of the Senior Obligations or this Note, any change in the time, manner or place
of payment of, or in any other terms of the Senior Obligations or any amendment,
modification, waiver, extension or renewal thereof, the commencement of any
proceeding under the Bankruptcy Code involving the Company, or any other
circumstance whatsoever (except

 

5



--------------------------------------------------------------------------------

payment in full of the Senior Obligations, other than Surviving Senior
Obligations, termination of all commitments of Senior Lender under the Loan
Documents to make loans or extensions of credit, and expiration, termination
and/or cash-collateralization of all letters of credit issued by Senior Lender
pursuant to the Loan Documents) which might constitute a defense available to,
or a discharge of the Borrowers or any of their affiliates in respect of the
Senior Obligations.

(k) No payment or distribution to any holder of Senior Obligations pursuant to
the provisions of this Note shall entitle Holder to exercise any rights of
subrogation in respect thereof until the Senior Obligations (other than
Surviving Senior Obligations) are paid in full in cash.

(l) Holder agrees that no liens have been or shall hereafter be granted to it by
the Borrowers or any of their affiliates to secure the indebtedness under this
Note. Notwithstanding the foregoing, if Holder obtains any such liens in
contravention of this Section 7, such liens shall be subordinated to the liens
securing the Senior Obligations, irrespective of the dates, manner or order of
grant, attachment or perfection of any liens granted to secure the Senior
Obligations and notwithstanding any provision of any applicable law, any
provision of this Note or contained in the Loan Documents or any other
circumstance whatsoever.

(m) Holder waives notice from the Senior Lender of all amendments, restatements,
modifications, waivers, extensions or renewals of the Senior Obligations and/or
the release of any security or liens therefore and/or any arrangements that may
be made in respect of the Senior Obligations as permitted by the Purchase
Agreement as in effect on the date hereof. Holder will not amend, supplement or
modify this Note, the Purchase Agreement or any other document governing the
indebtedness subordinated hereby in a manner that increases the obligations of
Borrowers thereunder (other than increases in the interest rate not to exceed
2%), advances the date of payment of such obligations, is more restrictive,
burdensome, onerous or costly for the Borrowers or is otherwise adverse to the
interests of Senior Lender, without Senior Lender’s consent, provided that, with
respect to an amendment extending the Maturity Date, such consent shall not be
unreasonably withheld or delayed.

(n) Until this Section 7 terminates, the Holder will cause to be clearly,
conspicuously and prominently inserted on the face of each replacement note, the
legend set forth on the front of this Note.

(o) If a conflict arises between this Section 7 and any other term, covenant or
condition of this Note, the provisions of this Section 7 shall control and
govern.

(p) As used herein, “Distribution” means, with respect to any indebtedness,
debt, liability or obligation, (a) any payment or distribution by any person of
cash, securities or other property, by set-off, off set or otherwise, on account
of such indebtedness, debt, liability or obligation or (b) any redemption,
purchase or other acquisition of such Indebtedness or obligation by any person.

8. Payments while Senior Obligations are Outstanding.

(a) Until the Senior Obligations (other than Surviving Senior Obligations) shall
have been paid in full in cash, all commitments of Senior Lender to make loans
or extensions of credit have terminated and all letters of credit issued by
Senior Lender have expired, terminated or been fully collateralized in cash in
an amount and manner satisfactory to Senior Lender, Borrowers may not make and
Holder may not receive any payments in respect of the indebtedness subordinated
pursuant to Section 7, provided that, notwithstanding the provisions of
Section 7, except as otherwise provided in this Section 8, Borrowers may pay,
and the Holder may retain, (i) Permitted Interest Payments (as defined below),
(ii) Permitted Principal Payments (as defined below), (iii) a Permitted Payment
Upon

 

6



--------------------------------------------------------------------------------

Maturity (as defined below), and (iv) fees and expenses owing pursuant to
Section 5.2 of the Purchase Agreement or Section 5 of Amendment No. 1 to the
Purchase Agreement (such payments identified in clauses (i) through (iv), the
“Permitted Payments”), in any case unless prior to such payment a Senior Event
of Default (as defined below) has occurred and the Senior Lender has given to
Borrowers and the Holder, and the Holder has received, written notice thereof
identifying the Senior Event of Default in reasonable detail and invoking a
payment blockage under this Agreement (such notice, a “Payment Blockage
Notice”), in which case no direct or indirect payment or distribution of any
kind or character shall be made by Borrowers or any other person (or received by
the Holder) on account of this Note or any judgment related thereto, other than
payments of PIK Interest, or on account of the purchase or redemption or other
acquisition of this Note, unless and until:

(1) If such Senior Event of Default is a Senior Payment Default, the payment in
full in cash of all amounts due with respect to such Senior Payment Default; or

(2) If such Senior Event of Default is a Senior Non-Payment Default, the
earliest to occur of (i) the date such Senior Non-Payment Default shall have
been cured or waived in writing in accordance with the terms of the Loan
Documents, or (ii) the date that is 180 days after the date on which the Senior
Lender shall have given the related Payment Blockage Notice.

(b) As used herein, “Permitted Interest Payments” means regularly scheduled cash
and PIK Interest payments (i.e., not accelerated and not prepayments) on the
dates and at the non-default interest rate set forth in this Note.

(c) As used herein, “Permitted Principal Payment” means the payment of up to
$2,500,000 of the principal outstanding under this Note in respect of each
fiscal quarter of the Company ending on or after September 30, 2012 (an
“Applicable Quarter”) (or, in the case of an Applicable Quarter immediately
following an Applicable Quarter with respect to which the conditions to a
Permitted Principal Payment were not satisfied, the payment of up to $5,000,000
of such principal), made on or within one (1) Business Day after the applicable
Requested Payment Date (as defined below), provided that the following
conditions have been met: (i) the Fixed Charge Coverage Ratio (as defined below)
as of the last day of the Applicable Quarter shall have been no less than 1.0 to
1.0, (ii) at all times during the Measurement Period (as defined below),
Liquidity (as defined in the Loan Agreement) shall have been greater than or
equal to $20,000,000 and Excess Availability (as defined in the Loan Agreement)
shall have been greater than or equal to $7,500,000, (iii) no Senior Event of
Default shall be existing as of the Requested Payment Date or shall result
therefrom, (iv) the Loan Parties shall have delivered to Lender a Permitted
Principal Payment Request (as defined below) at least five (5) but not more than
seven (7) Business Days prior to the Requested Payment Date, and Senior Lender
shall not have objected thereto on or before the Requested Payment Date on the
basis that the conditions to the Permitted Principal Payment have not been met,
and (v) on the Requested Payment Date, the Loan Parties shall have delivered to
Lender evidence satisfactory to it that, (x) at all times from the period
beginning on the date the Permitted Principal Payment Request was delivered to
Lender through (and including) the Requested Payment Date, Liquidity has been
greater than or equal to $20,000,000 and Excess Availability has been greater
than or equal to $7,500,000, and (y) after giving effect to such payment,
Liquidity will be greater than $20,000,000, Excess Availability will be greater
than $7,500,000 and no Senior Event of Default will exist.

As used herein, “Permitted Principal Payment Request” means a written request
from the Loan Parties identifying the Applicable Quarter subject thereto and the
requested amount and date of such payment, certifying to Senior Lender that each
of the conditions identified in clauses (i) through (iii) above has been
satisfied and including calculations and supporting materials demonstrating such
satisfaction, all in form and substance reasonably acceptable to Senior Lender.

 

7



--------------------------------------------------------------------------------

As used herein, “Requested Payment Date” means the date identified as such in
the Permitted Principal Payment Request in respect of an Applicable Quarter,
which date shall be within the thirty (30) day period immediately following the
filing of the Company’s Form 10-Q for any Applicable

Quarter other than the fourth quarter of the Company’s fiscal year, in which
case such date shall be within the thirty (30) day period immediately following
the filing of the Company’s Form 10-K for such fiscal year. There shall be no
more than one (1) Requested Payment Date for any Applicable Quarter.

As used herein, “Fixed Charge Coverage Ratio” has the meaning assigned to such
term in the Loan Agreement but shall be calculated, for purposes of this
Agreement only, for the three-month (rather than twelve-month) period ending on
the last day of the Applicable Quarter.

As used herein, “Measurement Period” means the ninety (90) consecutive days
immediately preceding the date of the Permitted Principal Payment Request.

(d) As used herein, “Permitted Payment Upon Maturity” means the repayment of the
outstanding principal amount this Note on the Maturity Date (as defined as of
the date hereof or pursuant to an amendment of this Note permitted pursuant to
Section 7(m) above), provided that (i) all of such repayment is made with the
proceeds of a refinancing of the Note permitted under the Loan Agreement or
otherwise consented to by Senior Lender in its Permitted Discretion (as defined
in the Loan Agreement), or (ii) the following conditions have been met: (w) at
the time of such payment and immediately after giving effect thereto Liquidity
shall be greater than or equal to $20,000,000, (x) at the time of such payment
and immediately after giving effect thereto Excess Availability shall be greater
than or equal to $7,500,000, (y) no Senior Event of Default shall be existing at
the time of such payment or shall result therefrom, and (z) the Loan Parties
shall have certified to Senior Lender that each of preceding conditions has been
satisfied, including calculations and supporting materials demonstrating such
satisfaction, in form and substance acceptable to Senior Lender, and Senior
Lender shall not have objected thereto within five (5) Business Days after
receipt thereof.

(e) As used herein, “Senior Event of Default” means an Event of Default, as
defined in the Loan Agreement. As used herein, “Senior Payment Default” means a
Senior Event of Default consisting of any default in payment of any principal
of, premium, if any, or interest on any Senior Obligations (including, without
limitation, fees, expenses and indemnification payments) owing under or in
respect of any Senior Obligations when due, whether at maturity, upon
acceleration or otherwise. As used herein, “Senior Non-Payment Default” means a
Senior Event of Default other than a Senior Payment Default.

(f) Notwithstanding the foregoing, no direct or indirect payment or distribution
of any kind or character shall be made by Borrowers or any other obligor or any
other person on account of this Note or any judgment related thereto, or on
account of the purchase or redemption or other acquisition of this Note, if
Senior Lender shall have accelerated payment of the Senior Obligations and given
to Borrowers and the Holder (and the Holder shall have received) written notice
of such acceleration, unless Senior Lender has rescinded such acceleration in
writing.

9. Treatment of Note. The Note and any additional note or notes subsequently
issued in replacement thereof shall rank pari passu with each other as to the
payment of principal and interest. Further, the Note and any notes subsequently
issued in replacement thereof shall rank senior as to the payment of principal
and interest with all present and future indebtedness for money borrowed of the
Borrowers, other than (a) the Senior Obligations, and (b) any indebtedness
secured by a lien that is expressly permitted by Section 5.5 of the Purchase
Agreement.

 

8



--------------------------------------------------------------------------------

10. Events of Default. Each of the following acts, events or circumstances shall
constitute an Event of Default (each an “Event of Default”) hereunder:

(i) the Borrowers shall default in the payment when due (in accordance with the
terms of the Note) of any principal, including PIK Interest, interest or other
amounts owing hereunder, and such default is not cured within three (3) business
days of the due date;

(ii) any representation or warranty made by the Borrowers in the Purchase
Agreement shall have been false or misleading in any material respect on the
date as of which such representation or warranty was made (provided, however,
that such materiality qualification shall only apply to representations or
warranties not otherwise qualified by materiality or Material Adverse Effect);

(iii) any Borrower shall fail to perform or observe any material agreement,
covenant or obligation arising under any provision hereof, under any other Note
or the Purchase Agreement for more than thirty (30) days following receipt by
such Borrower of a notice from Holder indicating any such failure;

(iv) the default by any Borrower under the terms of the Senior Obligations, or
any other indebtedness of such Borrower having a principal amount outstanding in
excess of $1,000,000 which results in the acceleration of the Senior Obligations
or such other indebtedness;

(v) (a) any Borrower shall commence a voluntary case concerning itself under any
bankruptcy, insolvency or similar laws or statutes (including Title 11 of the
United States Code, as amended, supplemented or replaced) (collectively, the
“Bankruptcy Code”); or (b) an involuntary case is commenced against any Borrower
and is not dismissed within ninety (90) days; or (c) a custodian (as defined in
the Bankruptcy Code) is appointed for, or takes charge of, all or substantially
all of the property of any Borrower or any Borrower commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or
there is commenced against the Borrower any such proceedings; or (d) any order
of relief or other order approving any such case or proceeding is entered; or
(e) any Borrower is adjudicated insolvent or bankrupt; or (f) any Borrower makes
a general assignment for the benefit of creditors; or (g) any Borrower shall by
any act or failure to act consent to, approve of or acquiesce in any of the
foregoing; and

(vi) this Note or any other Note shall cease to be in full force and effect, or
any Borrower shall challenge or contest in any action, suit or proceeding the
validity or enforceability of this Note or the Purchase Agreement or the
Borrowers’ obligations hereunder or thereunder;

(vii) the entering of a judgment or judgments against any or all of the
Borrowers in any courts or administrative forums, with such judgments (a) having
an aggregate judgment amount in any calendar year in excess of $25,000,000;
(b) remaining unsatisfied or unstayed for more than thirty (30) days; and
(c) not covered by any insurance policy held by such Borrower(s); or

(viii) the occurrence of a Change of Control (as hereafter defined) of the
Company. “Change of Control” is defined as:

 

9



--------------------------------------------------------------------------------

  a. The consummation of the acquisition by any person (as such term is defined
in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)), other than the Holder and/or its affiliates (whether acting
together or as a group) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the Company;
or

 

  b. The individuals who, as of the date hereof, are members of the Board of
Directors of the Company (the “Board”), other than any members designated by the
Company and/or its affiliates, cease for any reason to constitute a majority of
the Board, unless the election, or nomination for election by the shareholders,
of any new director was approved by a vote of a majority of the Board, and such
new director shall, for purposes of this Note, be considered as a member of the
Board.

Subject to Section 7 of this Note, if an Event of Default, other than an Event
of Default described in Section 10(v), occurs, the Holder by written notice to
the Borrowers may declare the principal of and accrued interest on this Note to
be immediately due and payable. Upon a declaration of acceleration, such
principal and interest will become immediately due and payable. If an Event of
Default described in Section 10(v) occurs, the principal of and accrued interest
on this Note then outstanding will become immediately due and payable without
any declaration or other act on the part of the Holder.

11. Remedies; Cumulative Rights. In addition to the rights provided under
Section 10, Holder shall also have any other rights that Holder may have been
afforded under any contract or agreement at any time, including the Purchase
Agreement, and any other rights that Holder may have pursuant to applicable law.
No delay on the part of Holder in the exercise of any power or right under this
Note or under any other instrument executed pursuant hereto shall operate as a
waiver thereof, nor shall a single or partial exercise of any power or right
preclude other or further exercise thereof or the exercise of any other power or
right.

No extensions of time of the payment of this Note or any other modification,
amendment or forbearance made by agreement with any person now or hereafter
liable for the payment of this Note shall operate to release, discharge, modify,
change or affect the liability of any co-borrower, endorser, guarantor or any
other person with regard to this Note, either in part or in whole. No failure on
the part of Holder or any holder hereof to exercise any right or remedy
hereunder, whether before or after the occurrence of a default, shall constitute
a waiver thereof, and no waiver of any past default shall constitute a waiver of
any future default or of any other default. No failure to accelerate the debt
evidenced hereby by reason of an Event of Default hereunder or acceptance of a
past due installment, or indulgence granted from time to time shall be construed
to be a waiver of the right to insist upon prompt payment thereafter, or to
impose late payment charges, or shall be deemed to be a novation of this Note or
any reinstatement of the debt evidenced hereby, or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which Holder or any holder hereof may have, whether by the laws of
the State of New York, by agreement or otherwise, and none of the foregoing
shall operate to release, change or affect the liability of the Borrowers under
this Note, and the Borrowers hereby expressly waive (to the extent allowed by
law) the benefit of any statute or rule of law or equity which would produce a
result contrary to or in conflict with the foregoing.

12. Waivers. Except for the notices expressly required by the terms of this Note
(which rights to notice are not waived by the Borrowers), the Borrowers, for
themselves and their successors and assigns, hereby forever waive presentment,
protest and demand, notice of protest, demand, dishonor and non-payment of this
Note, and all other notices in connection with the delivery, acceptance,
performance,

 

10



--------------------------------------------------------------------------------

default or enforcement of the payment of this Note, and waive and renounce (to
the extent allowed by law), all rights to the benefits of any statute of
limitations and any moratorium, appraisement, and exemption now allowed or which
may hereby be provided by any federal or state statute or decisions against the
enforcement and collection of the obligations evidenced by this Note and any and
all amendments, substitutions, extensions, renewals, increases, and
modifications hereof.

13. Attorneys’ Fees. The Borrowers agree to pay all reasonable costs and
expenses of collection and enforcement of this Note when incurred, including
Holder’s reasonable attorneys’ fees and legal and court costs, including any
incurred on appeal or in connection with bankruptcy or insolvency, whether or
not any lawsuit or proceeding is ever filed with respect hereto.

14. Severability; Invalidity. The Borrowers and Holder intend and believe that
each provision in this Note comports with all applicable local, state and
federal laws and judicial decisions. However, if any provisions, provision, or
portion of any provision in this Note is found by a court of competent
jurisdiction to be in violation of any applicable local, state or federal
ordinance, statute, law, or administrative or judicial decision, or public
policy, and if such court would declare such portion, provision or provisions of
this Note to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force and effect to the fullest possible extent they
are legal, valid and enforceable, and the remainder of this Note shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were severable and not contained herein, and the rights,
obligations and interest of the Borrowers and Holder hereof under the remainder
of this Note shall continue in full force and effect.

15. Usury. All terms, conditions and agreements herein are expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
of the unpaid principal balance hereof, or otherwise, shall the amount paid or
agreed to be paid to the holders hereof for the use, forbearance or detention of
the money advanced hereunder exceed the highest lawful rate permissible under
applicable laws. If, from any circumstances whatsoever, fulfillment of any
provision hereof shall involve transcending the limit of validity prescribed by
law which a court of competent jurisdiction may deem applicable hereto, then
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if under any circumstances the holder hereof shall ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to reduction of the unpaid
principal balance due hereunder and not to the payment of interest.

16. Assignment. The Borrowers may not transfer, assign or delegate any of their
rights or obligations hereunder. This Note shall accrue to the benefit of Holder
and its successors and shall be binding upon the undersigned and its successors.
Sections 7, 8 and 18 and this Section 16 of this Note shall accrue to the
benefit of Senior Lender and its successor and assigns. Holder shall have the
right, with the consent of Senior Lender but without the consent of the
Borrowers, to transfer or assign, in whole or in part, its rights and interests
in and to this Note, and, as used herein, the term “Holder” shall mean and
include such successors and assigns.

17. Notices. Any notices required or permitted to be given under the terms of
this Note shall be sent or delivered personally or by courier (including a
recognized, receipted overnight delivery service) or by facsimile (with a copy
sent by a recognized, receipted overnight delivery service) and shall be
effective upon receipt, if delivered personally or by courier (including a
recognized, receipted overnight delivery service) or by facsimile, in each case
addressed to a party. The addresses for such communications shall be:

 

11



--------------------------------------------------------------------------------

If to any or all of the Borrowers:

Integrated Electrical Services, Inc.

1800 West Loop South

Houston, Texas 77027-3233

Telephone: (713) 860-1542

Facsimile: 713-860-1578

Attention: Randolph Guba

If to Holder:

Tontine Capital Partners, L.P.

55 Railroad Avenue, 1st Floor

Greenwich, Connecticut 06830

Attention: Mr. Jeffrey L. Gendell

Telephone: (203) 769-2000

Facsimile: (203) 769-2010

Each party shall provide notice to the other party of any change in address.

18. Amendment. The provisions of this Note may be amended only by a written
instrument signed by the Borrowers and Holder. Further, Sections 7, 8 and 16 and
this Section 18 of this Note may be amended only with the written consent of
Senior Lender.

19. Governing Law. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF ALL PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK.

20. Jurisdiction; Waiver of Jury Trial. ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS NOTE SHALL BE FILED, TRIED AND LITIGATED IN THE STATE AND
FEDERAL COURTS LOCATED IN NEW YORK. THE BORROWERS WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS NOTE,
INCLUDING CONTRACT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. THE BORROWERS HAVE REVIEWED THIS WAIVER AND KNOWINGLY AND
VOLUNTARILY WAIVE THE AFORESAID TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS NOTE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

21. This Note represents a continuation of the indebtedness represented by that
certain Senior Subordinated Note dated December 12, 2007 made by Borrower
(and/or certain predecessors thereto) to Holder in the original principal amount
of $25,000,000 (the “Original Note”). The Original Note is amended, restated and
replaced by this Note.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED at Houston, Texas as of the date written below.

Dated as of August 9, 2012

 

INTEGRATED ELECTRICAL SERVICES, INC. By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Senior Vice President IES COMMERCIAL &
INDUSTRIAL, LLC By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President IES COMMERCIAL, INC. By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President IES MANAGEMENT, LP By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President IES MANAGEMENT ROO, LP By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President

 

13



--------------------------------------------------------------------------------

IES PURCHASING & MATERIALS, INC. By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President IES RESIDENTIAL, INC. By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President INTEGRATED ELECTRICAL FINANCE,
INC. By:  

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President KEY ELECTRICAL SUPPLY, INC. By:
 

/s/ ROBERT W. LEWEY

Name:   Robert W. Lewey Title:   Vice President

 

14